Citation Nr: 1113789	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  99-08 851A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for prostate cancer.  

4.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 (West 2002).  

5.  Entitlement to a compensable disability rating for degenerative changes of the fifth distal interphalangeal joint of the right hand.  

6.  Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana, which denied the benefits sought.

This case was previously before the Board in May 2002, at which time the Board denied the Veteran's claims.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  The Veterans Claims Assistance Act of 2000 (VCAA), had been enacted during the pendency of the appeal.  In July 2004, the Court, vacated the Board's May 2002 decision and remanded the case for reconsideration of the Veteran's claims in light of the new regulations.  The Board's decision denying the Veteran's claim relating to restoration of a 10 percent disability rating for pseudofolliculitis barbae from February 1, 2000, was reversed and remanded with instructions to reinstate the 10 percent disability rating, effective as of the date of the reduction.

In March 2005, the Board reinstated the 10 percent disability rating for pseudofolliculitis barbae and remanded the remaining issues to insure compliance with the notice requirements of the VCAA.  

This matter was again before the Board in December 2006, at which time it was remanded for additional development.  It is now returned to the Board.

As will be discussed below, the Veteran died in mid-2010.  In correspondence dated in June 2010 and July 2010, the Veteran's surviving mother requested that she be awarded accrued benefits on behalf of the Veteran as to the claims pending before VA at the time of his death.  The Board does not have jurisdiction as the issue of entitlement to accrued benefits has not been adjudicated by the RO.  Absent a decision, a notice of disagreement and a substantive appeal the Board does not have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, referred to the RO for appropriate action.


FINDING OF FACT

In March 2011, the Board was notified that the Veteran died in mid-2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


